Gilbert, Justice,
dissenting. In my opinion the court clearly erred in not dismissing the petition for lack of jurisdiction. According to the record, neither the plaintiff nor the defendant was a resident at the time the present petition was filed or at any other time. The petition alleges that the petitioner is a resident of Newark, N. J., and the defendant a resident of New York, N. Y. As to the litigation between them the courts of this State have no jurisdiction. In the majority opinion the jurisdiction is sustained on the theory that, as to the marriage relation between the parties, there existed what is known as a status which would support a proceeding in rem. In Fleming v. West, 98 Ga. 778 (supra), such a *28proceeding was referred to as one in rem. Obviously the expression was carelessly used, since there was nothing in the case to call for such a definition, and it is well established that a divorce proceeding is not regarded as a proceeding in rem. In Joyner v. Joyner, 131 Ga. 218, 220 (62 S. E. 182, 18 L. R. A. (N. S.) 647, 127 Am. St. R. 220), this court quoted and adopted the ruling in Haddock v. Haddock, 201 U. S. 562 (26 Sup. Ct. 525, 50 L. ed. 867, 5 Ann. Cas. 1) : “A suit for divorce brought in a State other than the domicile of matrimony, against a wife who is still domiciled therein, is not a proceeding in rem.” In the Joyner case the divorce proceeding was denominated as “quasi in rem.” It was said: “The only instance in which a judgment, entitled to obligatory enforcement in other States, can be obtained against a nonresident defendant, based upon constructive service of process, is where the proceeding is one in rem, and the res is within the jurisdiction of the court rendering the judgment. Woodruff v. Taylor, 20 Vt. 65. And, as was pointed out in Haddock’s case, ‘A suit for divorce brought in a State other than the domicile of matrimony, against a wife who is still domiciled therein, is not a proceeding justifying the court to enter a decree as to the res, or marriage relation, entitled to be enforced outside of the territorial jurisdiction of the court. See also Borden v. Fitch, 15 Johns. (N Y.) 121 (8 Am. D. 225).’” It is alleged in the present petition that the divorce proceeding was instituted in Eichmond superior court of this State, and that the final decree of divorce was rendered therein. If that decree is valid, the'marriage status no longer existed when the present suit was instituted; but if by any theory the marriage status could be such that it still existed for the purpose of the’present suit, it also must be said to exist, not in the State of Georgia, but in New Jersey or in New York. It never existed in Georgia. Only one of the parties, the wife, ever came to Georgia. The husband, so far as the record shows, had never been in Georgia. The domicile of the wife is ordinarily that of the husband. She can, however, establish her own domicile by separating from her husband and bona fide residing at any place within any State that she prefers, for the required length of time. Eesidence in that respect means domicile. Cochran v. Cochran, 173 Ga. 856, 862 (162 S. E. 99); Dicks v. Dicks, 177 Ga. 379, 382 (170 S. E. 245). Did the wife in the present instance establish a *29domicile in Georgia for a sufficient length of time to authorize the filing of a suit for divorce in this State? In this State the residence (domicile) must be bona fide and for twelve months before the filing of the application for divorce. -Code of 1933, § 30-107. In House v. House, 25 Ga. 473, this court held, so far as applicable to this case: “A court has no jurisdiction over a case in which neither of the parties is . : a citizen or a resident of the State.” See Louisiana State Rice Milling Co. v. Mente, 173 Ga. 1 (159 S. E. 497). An amendment to the petition in the present case alleges that the petitioner’s husband caused her to allege, in the original petition for a divorce, that “she had been a legal resident of said State twelve months previous to the filing of the petition for divorce, which said statement was incorrect in that petitioner had never been a resident of the State of Georgia, and such statement was merely part of the plan and conspiracy devised by the defendant in order to obtain the divorce herein mentioned, and said fact was well known to the defendant, Silas Blake Axtell; and your petitioner', expecting the settlement and having the trust herein-before mentioned, made such allegation at the instance of the defendant, acting by and through the attorneys herein alleged.” According to that allegation, the petitioner in the present case herself necessarily knew that the allegation as to residence in Georgia was untrue. Although she was induced by the fraud of her husband and her attorney to institute the proceeding and to make the allegation, it is beyond controversy that she was aware of the fact that she was alleging an untruth. As to the divorce suit, the superior court of Bichmond County was without jurisdiction, and no court'would experience any trouble whatever in declaring the decree to be void if that question were, presented to it. The divorce decree can not in any way affect the marriage status or afford any basis for the present suit. It was a fraud on the court, participated in by all of the parties, the husband, the wife, and the wife’s attorney, according to the allegations of the petition. A number of constitutional questions are raised as to the validity of service by publication in the present case. The law on those questions is too plain to require detailed discussion. It is well settled that the courts of one State have no extraterritorial jurisdiction, except as to judgments in rem. Pennoyer v. Neff, 95 U. S. 714; Irons v. American National Bank, 178 Ga. 160 (5), 176 (172 S. *30E. 629). As shown above, this is not a proceeding in rem or quasi in rem. The divorce decree rendered in Richmond superior court may be constitutionally attacked in any State where jurisdiction of the parties may be had. It appears from the record that New York has such jurisdiction. In that State the decree may be attacked collaterally on the ground that it is void. It has been so decided in many cases, including the famous case of Haddock ¶. Haddock, supra, and in Cochran v. Cochran, the opinion in which case cited the Haddock case and a number of other cases to the same effect. The Court of Appeals, the highest court of New York, as late as November, 1930, left no room for doubt that the courts of New York, on proof of the facts as alleged, will render complete and adequate relief. It was there held, on a similar state of facts: “The invalidity of the Nevada decree is not open to doubt in this State” (citing Atherton v. Atherton, 181 U. S. 155, 21 Sup. Ct. 544, 45 L. ed. 794; Haddock v. Haddock, 201 U. S. 562, 26 Sup. Ct. 525, 50 L. ed. 867, 5 Ann. Cas. 1; Olmsted v. Olmsted, 216 U. S. 386, 30 Sup. Ct. 292, 54 L. ed. 930, 25 L. R. A. (N. S.) 1292; Baumann v. Baumann, 250 N. Y. 382, 165 N. E. 819; 2 Bishop on Marriage, Divorce, and Separation, § 102); “and the courts below have not otherwise decided.” Fischer v. Fischer, 254 N. Y. 463 (173 N. E. 680, 681). Jurisdiction is essential to the rendition of a valid judgment. Where the court is without jurisdiction the judgment is void, even though the plaintiff in good faith believed that the court had such power over all the parties. The Code of 1910, § 2950, in effect at the time of the original suit for divorce (Code of 1933, § 30-107), provided: “No court in this State shall grant divorce of any character to any person who has not been a bona fide resident of the State twelve months before the filing of the application for divorce.” Bona fides is material in determining whether one has acquired such residence. But where it is admitted, as alleged in this case, that such residence has not been acquired, it is immaterial that the petitioner was advised by her counsel and bona fide believed that she had done so. The fact remains that the requirements of the statute were not met. In Dicks v. Dicks, supra, the husband filed a suit in Muscogee superior court, being advised by his counsel that actual residence in Fort Benning for twelve months would afford jurisdiction in the court. He did so reside, and in good faith both he and his *31counsel believed that the court had jurisdiction. He was an officer in the United States Army, stationed in Fort Benning. His wife, according to the petition, resided in Muscogee County. This court held, that, though he was a soldier in the United States Army and resided in Fort Benning, he did not acquire a domicile in this State, and that the court was without jurisdiction of the case. So, in the matter of the jurisdiction of the court, the good faith of the petitioner can not confer jurisdiction where the petitioner has not complied with the statute as to domicile. It may be urged that a suit in New York, as suggested above, may be met with the charge that the wife was a party to the fraud on the court and is estopped. That issue, if raised in New York (and it is raised in this case), will be governed by the same principles of law as apply in Georgia. If the husband was legally served or acknowledged service, jurisdiction was nevertheless not afforded in the divorce suit here involved. The parties can not confer jurisdiction by agreement. In Dicks v. Dicks, supra, the defendant was actually within the county where the suit was hied, was personally served, appeared, entered pleadings, and sought affirmative relief. The petitioner had not acquired a legal domicile, and the suit was dismissed for lack of jurisdiction. ’ Mr. Justice Bell concurs in this dissent.